Corrigan, J.
(Concurring in judgment only.) Under the laws of Ohio, any limitation on the formal accusatory process concerning the commission of a crime in the state is statutory. The statutes operative during the period of time with which we are concerned in this case are, in each instance, concerned with misdemeanors.
In this class of legislation R. C. 1.18 limits the time for prosecutions for misdemeanors as follows:
“No person shall be indicted or criminally prosecuted for a misdemeanor, the prosecution of which is not specially limited by law, unless such indictment is found, or prosecution commenced, within three years from the time such misdemeanor was committed.”
There are other statutes providing a limitation for certain specific misdemeanors.
That formal accusatory process is accomplished in one of three ways: (1) the filing of an affidavit in due form with the clerk of court or the magistrate charging the accused with the commission of an offense and a warrant is issued thereon; (2) the return of an indictment by the grand jury; and (3) the filing of an information by the prosecuting attorney.
There is no limitation of time in Ohio statute law within which a prosecution may be commenced against a person charged with the commission of a felony. See Schneider’s Ohio Criminal Code (2 Ed.), Text, Section 11.25.
Section 10 of Article I of the Ohio Constitution provides, in part: “In any trial, in any court, the party accused shall be allowed * * * a speedy public trial. ’ ’
It seems to need no interpretation that this speedy *20trial provision refers to a person who has been formally accused of a crime. Otherwise, such a person, not formally accused, would not be up for trial in a court. In Click v. Eckle (1962), 174 Ohio St. 88, 91, it was said:
‘ ‘ The right to a speedy trial arises after one is charged with a crime.”
Finally, we must consider the Sixth Amendment to the United States Constitution which has been made obligatory on the states by the Fourteenth Amendment. The Sixth Amendment provides that in all criminal prosecutions the accused shall enjoy the right to a speedy and public trial.
Prosecution is a proceeding instituted and carried on by due course of law, before a competent tribunal, for the purpose of determining the guilt or innocence of a person charged with crime.
Certainly a prosecution, proceeding under the Sixth Amendment, is not instituted until the formal accusatory process has been accomplished or the accused person would not be facing trial.
Yet, the majority, with ipse dixit assurance, conclude in paragraph three of the syllabus that the constitutional guarantees of a speedy trial are applicable to unjustifiable delays in commencing prosecution, as well as to unjustifiable delays after indictment.
Clearly, in the mind of this member of the court, the Ohio constitutional provision does not support such a conclusion. Nor do the cases cited lend support to the majority’s conclusion.
Neither does the United States constitutional provision as to a speedy trial support such conclusion and the cases cited are not authority in Ohio for such a conclusion.
In the case given, in the majority opinion, of People v. Hryciuk (1967), 36 Ill. 2d 500, 224 N. E. 2d 250, the conviction was not “reversed upon the basis that he had been denied his constitutional right to a speedy trial.” The court found, in that case, inter alia, that from a delay of 14 years a presumption of prejudice arises and, further*21more, that actual prejudice to the defendant was shown in connection with his challenge to the voluntary nature of his confession and further, that the delay was a violation of due process.
It is the opinion of this member of the court that delay between the offense and the charge in this case is not covered by the constitutional provisions for a speedy trial, which latter have no application until after a formal prosecution has commenced. There is a substantial body of estimable case law supporting this view. See Nickens v. United States (C. A. D. C. 1963), 323 F. 2d 808; Foley v. United States (C. A 8, 1961), 290 F. 2d 562; Harlow v. United States (C. A. 5, 1962), 301 F. 2d 361; Parker v. United States (C. A. 6, 1958), 252 F. 2d 680; D’Aquino v. United States (C. A. 9, 1951), 192 F. 2d 338.
And there is no constitutional, statutory or Ohio case authority for the majority’s determination under the facts of this case on the speedy trial concept as reached in the opinion.
However, the justice of this case compels the conclusion that a six-year delay, under the facts before us, in commencing prosecution on the three additional offenses, is certainly inordinate. At the other extreme of thought such delay reflects, on the part of the state, a cannibalistic appetite for the constitutionally protected time and individual freedoms of other persons. The representatives of the state should be the guardians of the constitutional rights of alí persons. Justice delayed is justice denied. This six-year delay in commencing prosecution on the three additional charges was violative of this defendant’s rights of due process of law under the Fourteenth Amendment to the United States Constitution. All of the citations, s-upra, support this view.
Accordingly, for the due process reason alone, I concur in the judgment of reversal of the Court of Appeals.